Filed 1/5/22 P. v. Roff CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----




 THE PEOPLE,                                                                                   C093508

                    Plaintiff and Respondent,                                     (Super. Ct. No. 62172850 )

           v.

 STEVEN JOSEPH ROFF,

                    Defendant and Appellant.




         Appointed counsel for defendant Steven Joseph Roff filed an opening brief that
sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d
436.) Having reviewed the record as required by Wende, we find no arguable errors that
are favorable to defendant. Accordingly, we will affirm the judgment.
                         FACTUAL AND PROCEDURAL BACKGROUND
         In May 2020, defendant twisted his 77-year-old mother’s arm behind her back and
pushed her to the ground twice, causing her to fall. The People charged defendant with

                                                             1
permitting an elder to suffer under conditions likely to produce great bodily injury or
death (Pen. Code, § 368, subd. (b)(1)), along with two misdemeanor drug charges. The
People also alleged defendant was previously convicted of a strike offense. (Pen. Code,
§§ 667, subds. (b)-(j), 1170.12, subds. (a)-(d).)
       Defendant pleaded no contest to the charge of elder abuse. In exchange for his
plea, the People agreed defendant would serve no more than four years in state prison.
The People also moved the trial court to dismiss the remaining charges and allegation.
       The trial court subsequently denied defendant’s request for probation and, finding
the aggravating terms outweighed those in mitigation, sentenced defendant to the upper
term of four years in state prison. The court granted the People’s motion to dismiss the
remaining charges and allegation, and awarded defendant 492 days of custody credit.
       Defendant obtained a certificate of probable cause and appealed.
                                       DISCUSSION
       Appointed counsel filed an opening brief that sets forth the facts and procedural
history of the case and requests this court review the record and determine whether there
are any arguable issues on appeal. (People v. Wende, supra, 25 Cal.3d 436.) Defendant
was advised by counsel of his right to file a supplemental brief within 30 days from the
date the opening brief was filed. More than 30 days have elapsed, and defendant has not
filed a supplemental brief.
       Having undertaken an examination of the entire record pursuant to Wende, we find
no errors that would result in a disposition more favorable to defendant.




                                       DISPOSITION
       The judgment is affirmed.




                                              2
                         \s\                ,
                     BLEASE, Acting P. J.



We concur:



    \s\      ,
HULL, J.



    \s\      ,
RENNER, J.




                 3